Citation Nr: 1024079	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-05 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for diabetes mellitus, to include as due to 
exposure to herbicides.  A timely appeal was noted from that 
decision.

In August 2008, the Board denied entitlement to service 
connection for diabetes mellitus, to include as due to 
exposure to herbicides.  The Veteran subsequently appealed 
that decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In March 2010, a Joint Motion for an Order 
Vacating the Board Decision (Joint Motion) was brought before 
the Court.  In an Order dated that same month, the Court 
vacated the August 2008 Board decision pursuant to the Joint 
Motion, and remanded the case to the Board for readjudication 
consistent with its Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to the Joint Motion, VA's duty to assist under the 
Veterans Claims Assistance Act has not been satisfied.  
Specifically, the parties have agreed that VA failed to 
comply with pertinent provisions of the VA Adjudication 
Manual which set forth procedures that VA must follow to 
verify herbicide exposure in locations other than the 
Republic of Vietnam or along the DMZ of Korea.  See M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
and request that it provide the 
approximate location of the Veteran's 
unit, noted in his personnel file as HHB 
1st TAB, 25th Arty., between May 21, 1969, 
and July 31, 1969, and its approximate 
distance from the DMZ at that time, if 
such information is available.  The 
Veteran claims that he did artillery 
surveys in support of the 2nd Infantry 
Division during the May-July 1969 time 
frame.  JSRRC is also asked to determine 
whether the Veteran's unit or any elements 
of the unit, particularly artillery 
surveyors, were ever sent to the DMZ to 
perform support duties for the 2nd Infantry 
Division during the May-July 1969 time 
frame.  

2.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


 
